UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4608



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CHRISTOPHER LEON FAISON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-460)


Submitted:   January 4, 2006                 Decided:   January 24, 2007


Before WILKINSON, LUTTIG,* and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, Chapel Hill, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

            Christopher Leon Faison pled guilty to distributing “61.2

grams    (net   weight)   of    a   mixture   and   substance    containing    a

detectable amount of cocaine base (“crack”).”                   (J.A. 5).      He

received a mandatory minimum ten-year sentence under 21 U.S.C.A.

§ 841(b)(1)(A) (West 2000 & Supp. 2005).            On appeal, Faison argues

that the district court violated his Sixth Amendment rights under

United States v. Booker, 543 U.S. 220 (2005).           For the reasons that

follow, we affirm.

            The Government bears the burden of proving the quantity

of drugs for which a defendant should be held accountable at

sentencing. See United States v. Gilliam, 987 F.2d 1009, 1013 (4th

Cir. 1993).     We find that the Government met its burden in Faison’s

case    because   he   pled    guilty,   without    reserving    his   right   to

challenge the amount for sentencing purposes, to an indictment that

attributes a specific quantity of drugs to him.           Id.    Thus, we find

no error under Booker as Faison admitted to the relevant drug

amount by pleading guilty to the indictment in this case.               Booker,

543 U.S. at 244.

            Accordingly, we affirm Faison’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                      - 2 -